t c memo united_states tax_court estate of marilyn block deceased bruce block personal representative petitioner v commissioner of internal revenue respondent docket no filed date ronald cutler for petitioner miriam c dillard for respondent memorandum opinion goeke judge respondent determined a dollar_figure deficiency in federal_income_tax against the late mrs block for plus additions to tax under sec_6651 and and a 1section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the issues for decision are whether dollar_figure in gambling winnings dollar_figure in interest_income and dollar_figure in other miscellaneous income are includable in taxable_income and whether the additions to tax are applicable this case is submitted under rule background some of the facts have been stipulated and are so found mrs block was a resident of florida when she died on date a date before the filing of the petition on date her surviving_spouse bruce block was appointed personal representative of her estate and he is also a florida resident mrs block did not file tax returns for and on date respondent prepared a sec_6020 substitute for return for which gave rise to the notice_of_deficiency respondent used information returns filed by payers as reported under mrs block’s social_security_number to determine her income it is undisputed that she received the income respondent determined the notice_of_deficiency for determined a deficiency of dollar_figure and additions to tax under sec_6651 and and a of dollar_figure dollar_figure and dollar_figure respectively mrs block’s personal representative filed a timely petition and a hearing was held in jacksonville florida on date at which time respondent orally moved without objection that the case be submitted fully stipulated discussion there is no dispute that the burden_of_proof on the income_tax deficiency rests upon the estate of mrs block under rule no additional deductions have been established and the determined deficiency is unchallenged the stipulations of fact establish that no return was filed and that one was required the stipulations of fact also establish that estimated_tax payments were due and that only dollar_figure of tax was paid for the year in issue no reasonable_cause for failure to pay or file returns is proffered accordingly the additions to tax are sustained to reflect the foregoing decision will be entered for respondent
